DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 1/10/2022 have been entered.  Claims 1, 3, 5, 7, 9, 13, 15 and 19 are currently pending.  The amendment has overcome the objections to the specification as indicated in the Non-final Office Action dated 11/9/2021.

Claim Objections
Claims 1, 3, 5, 7, 9,1 3, 15 and 19 are objected to because of the following informalities: claims 1, 5, 9 and 15 recites the terms "first-type node” and/or “second-type node" numerous times.  They may be confusing because the scope of the word “type” may be unclear.  Examiner suggests amending these limitations to be either “base station” and/or “terminal” as described in paragraph [0063] of the specification as filed for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “NR-PBCH contents and payload size”; Huawei, HiSilicon; R1-1709914 (hereinafter Huawei1) in view of “On initial access for wideband carrier”; Huawei, HiSilicon; R1-1709973 (hereinafter Huawei2) and US 2017/0238292 (hereinafter Rico Alvarino).
Regarding claims 1 and 9, Huawei1 teaches a device / method for indicating a resource location, comprising: sending resource location information on a physical broadcast channel (PBCH) (p. 4, ll. 12-18: details multiple starting (or central) positions are (pre)configured NR-PBCH can be used to carry the information of the chosen one), wherein the resource location information at least indicates a frequency-domain location of a second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth), and a bandwidth of the second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth); wherein the second resource comprises a common control resource set (p. 4, ll. 12-18: details CORESET), the first resource comprises a synchronization signal (SS) block (p. 4, ll. 12-18: details SS block). 
Huawei1 does not explicitly teach sending by a first-type node to a second-type node, according to a frequency domain offset from the second resource to a boundary 
However, Rico Alvarino teaches sending by a first-type node to a second-type node ([0102] details BS may signal to UE to indicate available frequency resources), and the frequency domain offset is represented by a number of physical resource blocks (PRBs) and a number of sub-carriers ([0103] details frequency offset may be in terms of a plurality of PRBs, subcarriers, as a number of PRBs and a number of sub-carriers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Rico Alvarino and include sending by a first-type node to a second-type node), and the frequency domain offset is represented by a number of physical resource blocks (PRBs) and a number of sub-carriers of Rico Alvarino with Huawei1.  Doing so would allow for improved communications in a wireless network (Rico Alvarino, at paragraph [0009]).
Moreover, Huawei2 teaches indicates according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources), and a frequency-domain (Figure 4; p. 4, ll. 1-8: details frequency-domain resources, it is possible to configure at least a starting position and a bandwidth for the CORESET); wherein the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Huawei2 and include according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain, and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource; wherein the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain of Huawei2 with Huawei1.  Doing so would allow for the desirability of providing exact location (Huawei2, at p. 3, l. 23).

Regarding claims 5 and 15, Huawei1 teaches a device / method for receiving a resource location, comprising: receiving, on a physical broadcast channel (PBCH) (p. 4, ll. 12-18: details multiple starting (or central) positions are (pre)configured NR-PBCH can be used to carry the information of the chosen one), resource location information for indicating a frequency-domain location of a second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth), and a bandwidth of the second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth); wherein the second resource comprises a common control resource set (p. 4, ll. 12-18: details CORESET), the first resource comprises a synchronization signal (SS) block (p. 4, ll. 12-18: details SS block). 
Huawei1 does not explicitly teach receiving, by a second-type node, sent by a first-type node; according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain, and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource; wherein the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain, and the frequency domain offset is represented by a number of physical resource blocks (PRBs) and a number of sub-carriers.
However, Rico Alvarino teaches sending by a first-type node to a second-type node ([0102] details BS may signal to UE to indicate available frequency resources), and the frequency domain offset is represented by a number of physical resource blocks (PRBs) and a number of sub-carriers ([0103] details frequency offset may be in terms of a plurality of PRBs, subcarriers, as a number of PRBs and a number of sub-carriers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the ), and the frequency domain offset is represented by a number of physical resource blocks (PRBs) and a number of sub-carriers of Rico Alvarino with Huawei1.  Doing so would allow for improved communications in a wireless network (Rico Alvarino, at paragraph [0009]).
Moreover, Huawei2 teaches indicating according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources), and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource (Figure 4; p. 4, ll. 1-8: details frequency-domain resources, it is possible to configure at least a starting position and a bandwidth for the CORESET); wherein the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Huawei2 and include according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain, and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource; wherein the frequency domain offset is from a boundary location of the second resource to the 

Regarding claims 3, 7, 13 and 19, Huawei1 does not explicitly teach wherein the offset in the frequency domain comprises an offset, or an offset direction indication. 
However, Huawei2 teaches the offset in the frequency domain comprises an offset, or an offset direction indication (Figure 4: details frequency location of SS block and CORESET; offset-1 has dashed lines from boundary location of resources). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Huawei2 and include the offset in the frequency domain comprises an offset, or an offset direction indication of Huawei2 with Huawei1.  Doing so would allow for the desirability of provide exact location (Huawei2, at p. 3, l. 23).

Response to Arguments
Applicant's arguments filed 1/10/2022 with respect to the words “first-type” and “second-type” have been fully considered but they are not persuasive. Applicant alleges that these types are clear in view of paragraphs [0063] and [0190].  However, these paragraphs of the specification explicitly define that the first-type node and second-type node are not limited to the examples provided in the specification with the phrases “or the like” and “not limited thereto”.  Therefore, the scope of these types is not clear.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415